Citation Nr: 0942247	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1971 and from September 1972 to November 1973.  The 
appellant is the Veteran's spouse and the mother of the 
Veteran's minor daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

At the September 2009 Board hearing, the appellant submitted 
additional evidence with a waiver of her right to have the RO 
readjudicate her claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran is in receipt of VA nonservice-connected 
pension benefits.

2.  The Veteran's wife and minor child reside with the 
Veteran.

3.  The Veteran has no income other than his VA benefits and 
apportionment would create an undue hardship on him.  


CONCLUSION OF LAW

The criteria for apportionment of the Veteran's nonservice-
connected pension benefits have not been met.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  But VCAA provisions 
are not applicable where, as is the case here, the appellant 
is not seeking entitlement to benefits under Chapter 51.  See 
Sims v. Nicholson, 19 Vet. App. 453 (2006) (noting that VCAA 
provisions do not apply where a claim is seeking a decision 
regarding the distribution of benefits under chapter 55, not 
entitlement to benefits under chapter 51); see also Lueras v. 
Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA provisions 
are inapplicable to waiver of indebtedness claims); Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (VCAA provisions are 
inapplicable to waiver of recovery of overpayment claims); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA provisions are inapplicable to CUE claims).

Although the VCAA is inapplicable to this claim, VA has the 
duty to provide certain notification to all interested 
parties in simultaneously contested claims.  See 38 C.F.R. §§ 
19.100-102 (2009).  Upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties and their representatives must be 
furnished a copy of the statement of the case by VA.  38 
C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal must be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  38 
U.S.C.A. § 7105A (West 2002), 38 C.F.R. § 19.102.  

Here, the appellant filed a notice of disagreement in October 
2007 and a substantive appeal in July 2008.  In response to 
the notice of disagreement, the RO issued a statement of the 
case and provided a copy to the appellant and the appellant's 
representative.  There is no evidence in the claims file, 
however, that the Veteran was ever provided with a copy of 
the statement of the case.  The record also does not show 
that the Veteran was provided with the content of the 
appellant's appeal.  Nevertheless, for the reasons explained 
more fully below, the Board is denying the appellant's claim 
for an apportionment.  Such a decision is fully favorable to 
the Veteran.  As such, this decision poses no risk of 
prejudice to the Veteran, and the Board may proceed with 
appellate review.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993).

By a January 2003 rating decision, the Veteran was awarded 
nonservice-connected pension benefits with a total 
evaluation.  A February 2003 letter from the RO reflects that 
the Veteran was being paid as a single person with no 
dependents.  However, in March 2003, the Veteran filed a 
declaration of status of dependents form reflecting that he 
was married with one dependent child.  Accordingly, a 
November 2003 letter from the RO reveals that the Veteran's 
pension payments were adjusted to include benefits for his 
spouse and child.

The appellant contends that she and her minor daughter are 
entitled to an apportionment of the Veteran's nonservice-
connected pension benefits.  In various statements submitted 
by the appellant and during a September 2009 hearing before 
the Board, she stated that she and her daughter still lived 
with the Veteran, but that the Veteran had a serious drug 
problem and that he was not responsible.  She testified that 
the Veteran occasionally disappeared for weeks or months and 
that she was not able to file for divorce or move out of the 
house that she shared with the Veteran because she did not 
have sufficient income.  She noted that she let the Veteran 
back in because she still needed the house.  She also 
reported that, although the Veteran spent every day at a drug 
house next door, he returned home to sleep.  The appellant 
stated that the Veteran's nonservice-connected pension 
payments were directly deposited into their minor daughter's 
savings account, of which the appellant was the custodian.  
Thus, the appellant has access to the Veteran's pension 
payments, and uses this money to pay the monthly household 
expenses.

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, the law 
provides that all or any part of the Veteran's pension may be 
apportioned if the Veteran is not residing with his spouse or 
children, and the Veteran is not reasonably discharging his 
responsibility for the spouse and children's support.  38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the Veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  A veteran's benefits will not be apportioned 
where the total benefit payable to the disabled person does 
not permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a).

The evidence of record reflects that the Veteran and the 
appellant were married in April 1997, and that their minor 
daughter was born in June 1997.  Although the appellant has 
indicated that the Veteran occasionally disappeared for 
periods of time, she reported that the Veteran always 
returned home, and that she and her daughter still lived with 
the Veteran.  There is no evidence of record which indicates 
that the appellant and her daughter have not lived with the 
Veteran at any time during the course of this appeal, despite 
his reported absences.  Thus, the uncontroverted evidence of 
record reflects that the Veteran, the appellant, and their 
minor daughter reside together.  Because a Veteran's benefits 
may not be apportioned if the Veteran is residing with his 
spouse or his children, without determining whether the 
Veteran has reasonably discharged his responsibilities for 
his spouse's and child's support, the Board concludes that 
the appellant and her minor daughter are not entitled to a 
general apportionment of the Veteran's pension benefits.  38 
C.F.R. §§ 3.450, 3.452(a).

Turning to the issue of whether entitlement to a "special" 
apportionment is shown, the appellant submitted information 
regarding her income and expenses in February 2007.  The 
appellant indicated that she was unemployed with no income of 
her own.  With regard to the monthly household expenses, she 
reported that the Veteran's expenses included $650.00 (rent); 
$84.00 (food); $201 (utilities); $64.00 (telephone); and 
$55.00 (other/stove).  She reported that her monthly expenses 
included $84.00 (food); $15.00 (medical); and $55.00 
(other/stove).  She also indicated that her minor daughter's 
expenses included $84.00 (food) and $52.00 (school).  Thus, 
the monthly expenses for the appellant and her minor daughter 
total $290.00.  Accordingly, based on the appellant's 
complete lack of income, a net monthly loss of $290.00 is 
demonstrated.  In this regard, the appellant has demonstrated 
that a hardship exists.

However, the Veteran submitted information regarding his 
income and expenses in March 2008.  Such information reflects 
that his only income consisted of $1,379.00 that he received 
each month in VA benefits.  Expenses reported by the Veteran 
included the basic necessities of $700.00 (rent); $150.00 
(food); $150.00 (lights); $150.00 (gas), $40.00 (telephone); 
and $60.00 (transportation).  The Veteran's expenses total 
$1,250.00 per month.  A comparison of the Veteran's total 
expenses to his total monthly income reveals that he has a 
surplus of monthly income in the calculated amount of 
$129.00.  

As noted above, an apportionment of less than 20 percent is 
considered insufficient to constitute a reasonable basis for 
any apportionee.  38 C.F.R. § 3.451.  In the present case, 20 
percent of the Veteran's VA nonservice-connected pension 
benefits would be $275.80.  Because $275.80 is significantly 
more than the Veteran's reported surplus of monthly income, 
an apportionment of 20 percent would be an undue hardship to 
the Veteran, as he would not be able to meet his monthly 
expenses if such an apportionment were made.  Thus, it 
appears that even the most minimal level of apportionment of 
the Veteran's nonservice-connected pension benefits would 
cause undue hardship to the Veteran.  As the total benefit 
payable to the Veteran does not permit the payment of a 
reasonable amount to the appellant or the minor daughter, the 
Veteran's benefits cannot be apportioned.  38 C.F.R. 
§§ 3.451, 3.458(a).

In sum, the Board finds that, although the competent and 
credible evidence of record supports a finding that the 
appellant has demonstrated hardship, the evidence also 
reflects that an apportionment of 20 percent or more of the 
Veteran's nonservice-connected pension benefits would result 
in an undue hardship to the Veteran.  In addition, as the 
Veteran's nonservice-connected pension benefits and his 
monthly expenses would not provide payment of a reasonable 
amount of at least 20 percent of his nonservice-connected 
pension benefits to the appellant and the minor daughter, the 
Veteran's benefits cannot be apportioned.  Therefore, the 
criteria for a special apportionment have not been met.  See 
38 C.F.R. §§ 3.451, 3.458.  

In light of the foregoing, the Board concludes that the 
appellant and her minor daughter are not entitled to an 
apportionment of the Veteran's nonservice-connected pension 
benefits.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451, 
3.452, 3.458.


ORDER

Entitlement to an apportionment of the Veteran's nonservice-
connected pension benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


